ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_02_FR.txt. CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 39

archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la République fédérale du Cameroun et
au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Je ne partage pas Vopinion de la Cour. Je considère que la
requête de la République du Cameroun est recevable et que la
Cour est compétente pour examiner au fond le différend dont elle
est saisie.

M. KoRETSKY, juge, fait la déclaration suivante:

Je ne puis souscrire à l'arrêt de la Cour, en tant qu’il n’a pas été
établi conformément aux règles et principes pertinents définis par
le Règlement de la Cour.

Cet arrêt est rendu au stade de l'examen des exceptions prélimi-
naires, stade qui se distingue très précisément de celui de l'examen
de la requête quant au fond. Négligeant la question de sa compé-
tence, la Cour a traité de la question de Virrecevabilité des deman-
des de la République du Cameroun.

Si la question de l’irrecevabilité est soulevée non point à raison
de l’inobservation des prescriptions purement formelles du Régle-
ment, telles que l’article 32, paragraphe 2, mais à l’égard du fond
de la requête (vatione materiae), la Cour doit tout d’abord se pro-
noncer sur sa compétence, pour examiner ensuite l'exception d’irre-
cevabilité. C’est là une règle largement admise. Je me permettrai
de citer, parmi de nombreux avis autorisés, celui que sir Percy
Spender a énoncé dans son opinion individuelle en l'affaire de
VInterhandel (C. I. J. Recueil 1959, p. 54) et aux termes duquel la
Cour est tenue de s'assurer qu’elle est compétente avant de se
prononcer sur une exception ayant trait à la recevabilité de la
requête. Le même point de vue a été exprimé par sir Hersch Lauter-
pacht dans son opinion dissidente (¢b:d., p. 100): «les exceptions
préliminaires, conformément à la pratique établie par la Cour,
doivent être examinées — et rejetées — avant l’examen de la
demande portant sur la recevabilité ».

28
CAMEROUN SEPTENTRIONAL (ARRÊT DU 2 XII 63) 40

Mais, dans la présente espèce, la Cour a dit, sans traiter de la
question de compétence, qu’un arrêt sur les demandes de la Répu-
blique du Cameroun «serait sans objet » — ce qui revient à dire
que la Cour a apprécié les demandes du Cameroun quant au fond.
Une telle appréciation ne pouvant se faire qu’à un stade postérieur
de la procédure (le fond), la Cour a, par cette opération, substitué
le stade du règlement quant au fond au stade de la décision sur les
exceptions préliminaires d’incompétence.

On ne saurait attribuer aux règles de procédure un caractère
purement technique. Elles fixent non seulement la manière de
procéder, mais aussi les droits procéduraux des parties. On peut
dire qu’il est encore plus important de les observer strictement à
la Cour internationale de Justice que dans les tribunaux nationaux.
La Cour ne saurait les modifier en passant, alors qu’elle tranche une
affaire donnée. La revision du Règlement de la Cour doit se faire
(si elle est nécessaire) régulièrement et, en tout cas, le Règlement
amendé doit être connu des parties à l’avance.

Par conséquent, la Cour aurait dû, conformément à son Règle-
ment, déterminer en premier lieu si elle avait — ou non — com-
pétence en l’affaire, sans préjuger sa décision éventuelle quant au
fond, et, dans le respect de son Règlement, elle aurait dû passer
alors au stade suivant de la procédure concernant l’examen au
fond des demandes de la République du Cameroun.

M. Jessup, juge, fait la déclaration suivante:

Eu égard aux motifs de l’arrêt de la Cour, auxquels je m’associe
entièrement, je ne crois pas nécessaire d'expliquer pourquoi je con-
sidère que, s’il était nécessaire de se prononcer sur les questions de
compétence qui ont été soulevées, le raisonnement développé aux
pages 422 à 436 de mon opinion individuelle dans les affaires du
Sud-Ouest africain (C.I.J. Recueil 1962, p. 319) serait également
valable dans la présente espéce.

M. WELLINGTON Koo, sir Percy SPENDER, sir Gerald Fitz-
MAURICE et M. MoRELLI, juges, joignent à l’arrêt les exposés de
leur opinion individuelle.

MM. Bapawi et BUSTAMANTE Y RIVERO, juges, et M. BEB a Don,
juge ad hoc, joignent à l’arrét les exposés de leur opinion dissidente.

(Paraphé) B. W.
(Paraphé) G.-C.

29
